70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.In re Hector Rivera CRUZ, Luis Feliciano Carreras and PedroGeronimo Goyco, Petitioners.
No. 94-2144.
United States Court of Appeals, First Circuit.
Nov. 7, 1994.

1
LEAVE GRANTED, WITHDRAWN.

ORDER OF COURT
BY THE COURT:

2
Upon consideration of petitioners' motion,


3
Leave is granted the petitioners to withdraw the Writ of Prohibition or Mandamus under 28 U.S.C. Sec. 1651 as it has become moot.